                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8       CHUCK BELLONE,                                  Case No.19-cv-00307-VKD
                                                        Plaintiff,
                                   9
                                                                                           ORDER RE DEFENDANTS’ MOTION
                                                 v.                                        TO DISMISS
                                  10

                                  11       GADABOUT TOURS, INC., et al.,                   Re: Dkt. No. 25
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Following the stipulated dismissal of defendant Roaring Camp, Inc. pursuant to Federal

                                  14   Rule of Civil Procedure 41(a)(1), plaintiff Chuck Bellone served the first amended complaint and

                                  15   summons on defendants Gadabout Tours, Inc., Lois Anderson, and Mark Anderson (collectively,

                                  16   “the Gadabout defendants”). Dkt. Nos. 19, 20, 21, 22. The Gadabout defendants moved to

                                  17   dismiss the first amended complaint on September 4, 2019. Dkt. No. 25. On September 9, 2019,

                                  18   plaintiff Chuck Bellone filed a second amended complaint as a matter of course pursuant to Rule

                                  19   15(a)(1)(B). Dkt. No. 29.

                                  20           A plaintiff may amend its pleading once as a matter of course within 21 days of service of

                                  21   a motion under Rule 12(b). Fed. R. Civ. P. 15(a).1 An amended pleading generally supersedes an

                                  22   original pleading. Hal Roach Studios, Inc. v. Richard Feiner and Co., Inc., 896 F.3d 1542, 1546

                                  23   (9th Cir. 1989). Because the Gadabout defendants were not named as defendants until the first

                                  24   amended complaint, and they responded to that pleading by filing a motion to dismiss pursuant to

                                  25   Rule 12(b)(6), Mr. Bellone’s second amended complaint appears to have been filed as a matter of

                                  26   right within the time to amend permitted under Rule 15(a)(1)(B). See Boyd v. Santa Cruz Cty.,

                                  27

                                  28
                                       1
                                        A Rule 12 motion is not a “responsive pleading.” See CRST Van Expedited, Inc. v. Werner
                                       Enters., Inc., 479 F.3d 1099, 1104 n.3 (9th Cir. 2007).
                                   1   No. 15-cv-00405-BLF, 2015 WL 3465837, at *4 (N.D. Cal. June 1, 2015) (citing Williams v. Bd.

                                   2   of Regents of Univ. Sys. of Ga., 477 F.3d 1282, 1291 (11th Cir. 2007)).

                                   3          Accordingly, the Court denies defendants’ motion to dismiss (Dkt. No. 25) as moot, and

                                   4   VACATES the hearing scheduled for October 15, 2019. Defendants’ deadline to respond to the

                                   5   second amended complaint is September 24, 2019. Fed. R. Civ. P. 15(a)(3).

                                   6          IT IS SO ORDERED.

                                   7   Dated: September 10, 2019

                                   8

                                   9
                                                                                                   VIRGINIA K. DEMARCHI
                                  10                                                               United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
